8 N.Y.3d 915 (2007)
MAYOR OF THE CITY OF NEW YORK, Appellant,
v.
COUNCIL OF THE CITY OF NEW YORK, Respondent.
LILLIAN ROBERTS, as Executive Director of District Council 37, AFSCME, AFL-CIO, et al., Intervenors-Respondents.
Court of Appeals of the State of New York.
Submitted March 26, 2007.
Decided March 29, 2007.
Motion by United Federation of Teachers et al. for leave to appear amici curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief may be served and 24 copies filed within seven days.